     Case 2:20-cv-00291-JAM-JDP Document 45 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL SAMUEL JOHNSON,                                No. 2:20-cv-00291-JAM-JDP P
12                        Plaintiff,
13            v.                                          ORDER
14    RUIZ, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 31, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:20-cv-00291-JAM-JDP Document 45 Filed 12/08/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed July 31, 2020, are adopted in full;
 3         2. This action is dismissed without prejudice for the reasons set forth in the April 10,
 4   2020 screening order. ECF No. 12.
 5

 6
     DATED: December 7, 2020                    /s/ John A. Mendez
 7
                                                THE HONORABLE JOHN A. MENDEZ
 8                                              UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
